UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-03495 DWS Money Market Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) John Millette Secretary One Beacon Street Boston, MA02108-3106 (Name and address of agent for service) Registrant's telephone number, including area code:617-295-1000 Date of fiscal year end:12/31 Date of reporting period:7/1/10-6/30/11 ***** FORM N-Px REPORT ***** ICA File Number: 811-03495 Reporting Period: 07/01/2010 - 06/30/2011 DWS Money Market Trust DWS Money Market Series, Cash Management Fund and Cash Reserves Fund Institutional, each a series of DWS Money Market Trust, are feeders in a master/feeder structure. Accordingly, DWS Money Market Series, Cash Management Fund and Cash Reserves Fund Institutional hold only securities of the master fund, Cash Management Portfolio. Included in this filing is the proxy voting record for the Cash Management Portfolio. ACASH MANAGEMENT PORTFOLIO There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. LTAX FREE MONEY FUND INVESTMENT There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. MNY TAX FREE MONEY FUND INVESTMENT There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. END NPX REPORT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)DWS Money Market Trust By (Signature and Title) /s/W. Douglas Beck W. Douglas Beck, Chief Executive Officer and President Date8/18/11
